Order unanimously affirmed, with $20 costs and disbursements to the respondent. We see no purpose in granting a temporary injunction under the existing circumstances. However, we think that there should be an immediate trial of the issues in this action including the merits of the dispute existing concerning the validity of the arrangement with Mclver. On the facts disclosed Special Term properly exercised its discretion in denying the injunction pendente lite. Settle order on notice. Present — Dore, J. P., Cohn, Callahan and Botein, JJ.